 



Exhibit 10.8

     
To:
  Wright Express Corporation
 
  97 Darling Avenue
 
  South Portland, ME 04106
 
   
Attn:
  Frank Douglass (or authorized signer)
Fax:
  207-523-7723
 
   
Duplicate
   
Confirm to:
   
Client ID:
  10000356352~Bowen
 
   
From:
Date:
Our Ref:
  KEYBANK NATIONAL ASSOCIATION
22-Aug-07
184554/184554

The purpose of this letter agreement is to set forth the terms and conditions of
the Swap Transaction entered into between KEYBANK NATIONAL ASSOCIATION and
WRIGHT EXPRESS CORPORATION on the Trade Date specified below (the “Swap
Transaction”). This letter agreement constitutes a “Confirmation” as referred to
in the Swap Agreement specified below.
     1. The definitions and provisions contained in the 2000 ISDA Definitions as
published by the International Swaps and Derivatives Association, Inc. (the
“Definitions”) and amended from time to time, are incorporated into this
Confirmation.
     If you and we are parties to an ISDA Master Agreement as published by the
International Swap Dealers Association, Inc. and the Schedule to such agreement
that sets forth the general terms and conditions applicable to Swap Transactions
between us (a “Swap Agreement”), this Confirmation supplements, forms a part of,
and is subject to, such Swap Agreement. If you and we are not yet parties to a
Swap Agreement, this Confirmation will be a complete valid legal binding
agreement between us as supplemented by the general terms and conditions set
forth in the standard form ISDA Master Agreement copyright 1992 by the
International Swap Dealers Association, Inc.(“standard ISDA form”). All
provisions contained or incorporated by reference in such Swap Agreement shall
govern this Confirmation except as expressly modified below. In the event of any
inconsistency between this Confirmation and the Definitions or the Swap
Agreement or the standard ISDA form if a Swap Agreement has not been entered
into between us, this Confirmation will govern.
     This Confirmation will be governed by and construed in accordance with the
laws of the State of New York, without reference to choice of law doctrine,
provided that this provision will be superseded by any choice of law provision
in the Swap Agreement.
     2. This Confirmation constitutes a Rate Swap Transaction under the Swap
Agreement and the terms of the Rate Swap Transaction to which this Confirmation
relates are as follows:

 



--------------------------------------------------------------------------------



 



WRIGHT EXPRESS CORPORATION
Our Ref: 184554/184554

     
Notional Amount:
  $25,000,000.00 USD
 
   
Trade Date:
  22-Aug-07
 
   
Effective Date:
  22-Aug-07
 
   
Termination Date:
  24-Aug-07
 
   
Fixed Amounts:
   
Fixed Rate Payer:
  WRIGHT EXPRESS CORPORATION
 
   
Fixed Rate Payer Payment Dates:
  Commencing 24-Sep-07 and monthly thereafter on the 22nd calendar day of the
month up to and including the Termination Date, subject to adjustment in
accordance with Modified Following Business Day Convention.
 
   
Fixed Rate:
  4.73100%
 
   
Fixed Rate Day Count Fraction:
  Act/360
 
Floating Amounts:
   
Floating Rate Payer:
  KEYBANK NATIONAL ASSOCIATION
 
   
Floating Rate Payer Payment Dates:
  Commencing 24-Sep-07 and monthly thereafter on the 22nd calendar day of the
month up to and including the Termination Date, subject to adjustment in
accordance with Modified Following Business Day Convention
 
   
Floating Rate for Initial Calculation Period including spread:
  5.500000%
 
   
Floating Rate Option:
  USD-LIBOR-BBA
 
   
Designated Maturity:
  1-Month
 
   
Spread:
  None
 
   
Floating Rate Day Count Fraction:
  Act/360
 
Reset Dates:
  The first day of each Floating Rate Payer Calculation Period.

 



--------------------------------------------------------------------------------



 



WRIGHT EXPRESS CORPORATION
Our Ref: TBD

     
Calculation Agent:
  KEYBANK NATIONAL ASSOCIATION  
Business days:
  New York and London
 
   
Other Terms and Conditions:
  None
 
   
Payment Method:
  Please Provide 

Please confirm the foregoing correctly sets forth the terms of our Agreement by
executing the copy of this Confirmation enclosed for that purpose and returning
it to us.

            Regards,
 
KEYBANK NATIONAL ASSOCIATION
      By:   /s/ Mary Chudzinski         Name:   Mary Chudzinski             

Accepted and Confirmed as
of the Trade Date
WRIGHT EXPRESS CORPORATION

          /s/ Steven Elder       Name:   Steven Elder      Title:   Treasurer   
   

 